Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 recites “a method of managing a building, the method comprising the following steps: traversing the building with an autonomously moving platform; scanning the building with a scanning facility attached to the platform; and determining a three-dimensional free space in the building based on the scanning.”

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of traversing the building; scanning the building; and determining a three-dimensional free space in the building based on the scanning.  This is equivalent to a person walking through a building and observing [looking at] the space inside.  Notably, the claim does not positively recite any limitations regarding actual managing a building in a specific manner.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not 
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “traversing the building with an autonomously moving platform; scanning the building with a scanning facility attached to the platform”.  “Traversing the building with an autonomously moving platform” is simply generic linking an autonomous platform with the method of managing a building.  Actionably, “scanning the building with a scanning facility attached to the platform” is simply data collecting i.e. using attached glasses.  
Also, while the claimed method may us an autonomously [simple logic bump steer circuit] moving platform [wheel chair] to carry a scanning device [or a person to scan or look at the building], this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Scanning 

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
	Additional dependent claims 2-12 do not add significantly more to the abstract idea as claims 2-12 only recited additional elements that can ether be performed in the human mind or are linked to a generic computer performing generic computer functions.  Claims 13-14 are the system claims of the method claims and do not add significantly more.  As such, claims 1-14 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frisby US 20170246739 in view of Likholyot US 20130314688.

Regarding claim 1, Frisby teaches a method of managing a building, the method comprising the following steps:

 traversing the building with an autonomously moving platform; (Frisby para 37;39; iRobot Roomba) [it is noted that iRobot Roomba is an autonomous robotic vacuum that traverses building with a moving platform]

scanning the building with a scanning facility attached to the platform; and (Frisby para 109; scanning a delivery area [Roomba in a building or house] with one or more cameras,)

Regarding determining a three-dimensional free space in the building based on the scanning. Likholyot teaches (Likholyot para 4; 3D scan of a room) It is noted that the scanning is not 3d but the space is 3d.  floor plans are 3d spaces. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 2, Frisby and Likholyot teach all of the limitations of claim 1 and further teach, wherein the free space is determined as a free space to be used by a person. (Frisby para 86; location may be a clear and out-of-the-way space on a floor.) A person can use a clear space on the floor.

Regarding claim 3, Frisby and Likholyot teach all of the limitations of claim 1 and further teach, which further comprises determining whether a safety requirement is met by a shape or a size of the free space. (Frisby, para 86; the drop-off location is a clear space on an item of furniture [ See claim 11, shape of layout taken into consideration based on furniture] which the mobile robotic device 125-d has detected. In other examples, the drop-off location may be a clear and out-of-the-way space on a floor.) 
Frisby teaches all of the limitations of claim 3; Additionaly; (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Minimum corridor width must be known for proper building insurance based on safety layout. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 4, Frisby and Likholyot teach all of the limitations of claim 3 and further teach, wherein the safety requirement comprises compliance with a minimum corridor width. (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Minimum corridor width must be known for proper building insurance based on safety. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 5, Frisby and Likholyot teach all of the limitations of claim 4 and further teach, wherein the safety requirement further comprises a length of a route from a predetermined point in the building to an exit. (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Distinct of exit must be known for proper building insurance based on safety layout.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 6, Frisby and Likholyot teach all of the limitations of claim 3 and further teach, wherein the safety requirement comprises a length of a route from a predetermined point in the building to an exit. (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Distinct of exit must be known for proper building insurance based on safety layout.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 9, Frisby and Likholyot teach all of the limitations of claim 3 and further teach, which comprises determining a non- compliance with a safety requirement at a given (Frisby para 36; the sensor unit 115 may include a GPS sensor to enable the sensor unit 115 to track a location of the sensor unit 115. Also para 52; automation system 110 monitors the location and progress of the mobile robotic device. Para 95 translocation module.)

Regarding claim 10, Frisby and Likholyot teach all of the limitations of claim 3 and further teach, wherein the free space comprises a door and the safety requirement is a predetermined opening state of the door. (Frisby para 30; the home automation system may temporarily deactivate one or more alarms or unlock [predetermined opening state of the door i.e. unlocked] one or more doors in order to enable the mobile robotic device to exit or enter the home.)

Regarding claim 11, Frisby and Likholyot teach all of the limitations of claim 1 and further teach, which comprises determining a possible equipping of the free space with an element of a predetermined collection of furniture or appliances. (Frisby para 86; the drop-off location is a clear space on an item of furniture which the mobile robotic device 125-d has detected.)

Regarding claim 12, Frisby and Likholyot teach all of the limitations of claim 1 and further teach, which comprises determining an area of the free space adjoining a wall. (Frisby Fig.2 area between room 210 and 220 and para 65; The navigation manager 360 may also aid in positioning, navigation, orientation, and balance for the mobile robotic device 125-b.) Also (Likholyot Fig.2) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Claim 13 is rejected using the same rejections as made to claim 1.  Additionally, no patentable weight can be given to the preamble limitation of “protecting a building”.  In practicing compact prosecution, regarding the limitation of “protecting a building” (Frisby para 41; communicate action instructions to the mobile robotic device 125 to inspect an object for safety. Para 53, may also inspect the object 250 for safety (e.g., ensuring that the object 250 is safe to bring inside the building. Para 35-36; the sensor unit 115 may include one or more security detection sensors)

Regarding claim 14, Frisby and Likholyot teach all of the limitations of claim 13 and further teach, wherein said platform carries a position sensor and said scanning facility is configured to determine a distance from a delimitation of the surroundings of said platform. (Frisby para 36; the sensor unit 115 may include a GPS sensor to enable the sensor unit 115 to track a location of the sensor unit 115. Also para 52; automation system 110 monitors the location and progress of the mobile robotic device. Para 95 translocation module.)

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frisby and Likholyot in view of Kim US 20190227557.

Regarding claim 7, Frisby and Likholyot teach all of the limitations of claim 1. Regarding, which further comprises storing the three- dimensional free space together with details of an acquisition time. (Kim para 51; The flight information [Flight information is 3D as it has both location which is 2D in addition to altitude and/or time making it 3D] or the image information is encrypted and stored.  The image information may be an image file, and may include additional information such as the date, file size, file name, shooting time, storage time, storage location, or storage period of the image file, information regarding the camera or the unmanned aerial vehicle 100, information regarding a place in which shooting was performed, etc.) It is noted that the three-dimensional free space is just data as Likholyot teaches in claim 1 and Kim teaches storing the data. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and Likholyot in view of Kim such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose sealing flight information. 

Regarding claim 8, Frisby, Likholyot and Kim teach all of the limitations of claim 7 and further teach, which comprises protecting the stored information cryptographically against subsequent modification. (Kim para 51; The image information is encrypted and stored.). It is noted that if something is stored it can not be modified unless it is restored. Cryptographically i.e. encrypted makes the modifications a little more difficult as the retrieving of the storing requires the encrypted key.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and Likholyot in view of Kim such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of sealing flight information. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664